Duffie, C.
The appellant, city of Wayne, asks us to reverse a judg-' ment rendered against it in favor of the appellee on account of an injury alleged to have been sustained on account of the defective condition of a sidewalk in said village. The grounds 'urged for a reversal are: First, that the verdict is not sustained by the evidence; and, second, that the verdict.is contrary to law.
The injury complained of was sustained on June 21, 1904, and evidence was introduced by the city tending to show that the walk, upon notice given by it to the owner of the adjoining lot, was repaired by such lot owner some time in May and was in good condition at the time of the injury. The evidence was conflicting. Witnesses for the appellee testified that an examination of the walk immediately after the injury disclosed that there was no stringer extending under one side of the walk. Another witness testified that the walk was patched up with old boxes and rotten lumber for sills; that the boards were rotten and in many places there were no boards at all. The rule has always prevailed that we will not interfere with a judgment upon conflicting evidence.
*271We recommend an affirmance of the judgment.
Albert and Jackson, CO., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.